J-A17025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARCUS LLOYD                               :
                                               :
                       Appellant               :   No. 1720 EDA 2021

             Appeal from the PCRA Order Entered August 19, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0501982-1998

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARCUS LLOYD                               :
                                               :
                       Appellant               :   No. 1750 EDA 2021

             Appeal from the PCRA Order Entered August 20, 2021
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0501992-1998


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                            FILED OCTOBER 17, 2022




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17025-22



        In these consolidated appeals, Appellant Marcus Lloyd appeals from

orders dismissing his second Post Conviction Relief Act1 (PCRA) petition.2

After review, we vacate the orders and remand for further proceedings

consistent with this Memorandum.

        A prior panel of this Court summarized the relevant facts and procedural

history of this case as follows:

        [Appellant] and three confederates, Herbert Blakeney, Gregory
        Miller, and Kenneth Miller, were arrested and charged with two
        counts of first-degree murder, robbery, conspiracy, and related
        offenses, pertaining to the robbery and shooting deaths of Charles
        Love, Esquire, who had been co-defendant, Gregory Miller’s
        attorney, and Mr. Brian Barry, who was an assistant/paralegal to
        attorney Charles Love. The criminal incident occurred on February
        25, 1998.

        Blakeney, entered into a negotiated guilty plea agreement with
        the Commonwealth, whereby he pled guilty to two counts of first-
        degree murder, and related charges, and received two concurrent
        sentences of life imprisonment.     Blakeney testified for the
        Commonwealth at trial, and [he] admitted to being the actual
        shooter of the two victims.

        The evidence at trial established that one of the murder victims,
        Charles Love, Esquire, had represented co-defendant, Gregory
        Miller, in various matters, and had obtained monies for Gregory
        Miller as a result of civil claims. The entire sums recovered could
        not be distributed to Gregory Miller because of outstanding Family
        Court support orders and liens. In claims against the City of
____________________________________________


1   42 Pa.C.S. §§ 9541-9546.

2Appellant filed a separate notice of appeal at each trial court docket. The
appeal at 51-CR-0501982-1998 (501982-1998) was docketed at Superior
Court docket 1720 EDA 2021, and the appeal at trial court docket 51-CR-
0501992-1998 (501992-1998) was docketed at Superior Court docket 1750
EDA 2021. On September 8, 2021, Appellant filed a motion to consolidate the
appeals, and on September 21, 2021, this Court granted Appellant’s motion.


                                           -2-
J-A17025-22


     Philadelphia, Mr. Love had recovered a sum of $15,000 for his
     client, Gregory Miller. A “Statement of Distribution” indicated that
     after various deductions, Gregory Miller was to receive the amount
     of $5,915.10. However, Gregory Miller had also owed child
     support arrearages, and had agreed that the sums recovered were
     to be applied to the reduction of the amount of the arrearages.

     On February 25, 1998, [Appellant] and Kenneth Miller visited
     Blakeney and told him that Gregory Miller wanted to speak to all
     of them about a “stick-up.” The three of them then proceeded to
     Gregory Miller’s home, where the group discussed Gregory Miller’s
     plan to have them rob and murder Mr. Love and Mr. Brian Barry.
     Gregory Miller explained that he wanted the victims robbed and
     killed because he had not received the expected amount of funds
     from attorney Love.

     Gregory Miller gave [Appellant] a .38 caliber handgun and some
     telephone wire and instructed him to conceal the weapon until the
     group was inside Mr. Love’s law office. Gregory Miller directed
     that Brian Barry was to be tied up. He also told Blakeney to use
     the gun to force Mr. Love to write a check for $10,000.00. He told
     [Appellant] to take the check to a bank to have it cashed, and he
     instructed Kenneth Miller to shoot both victims [after Appellant]
     cashed the check. Gregory Miller told his cohorts to “leave no
     witnesses”.

     [Appellant], Kenneth Miller, and Blakeney then went to Mr. Love’s
     office. Gregory Miller did not go with them to the office. Once at
     the office, Blakeney confronted Mr. Love with the handgun and
     demanded that he write a check for $10,000.00. [Appellant] took
     Mr. Brian Barry into a storage closet, laid him face-down on the
     floor, and “hog-tied” him. [Appellant] then took the check to a
     nearby bank, in an attempt to cash it. Blakeney took $1,500.00
     from Mr. Love’s pocket, and he and Kenneth Miller took turns
     keeping watch at a window, and holding Mr. Love at gunpoint, to
     ensure that he could answer the phone. [Appellant] was unable
     to have the check cashed at the bank because of inadequate
     identification. [Appellant] returned to the law office and said to
     Mr. Love: “You know you are a dead motherf****r now.”
     Blakeney then gave the gun to Kenneth Miller while he (Blakeney)
     took Mr. Love into the storage closet and laid him on the floor next
     to Mr. Barry. Kenneth Miller gave the gun back to Blakeney and
     urged him to kill the victims, saying, “You are a bitch ass n****r,
     if you don’t kill the motherf****rs.” Blakeney . . . then shot both
     victims in the head. [Appellant], Blakeney and Kenneth Miller

                                    -3-
J-A17025-22


       then split the $1,500.00 taken from the robbery and went
       shopping. Blakeney subsequently returned the gun to Gregory
       Miller, but [he] did not give him any money, telling him that they
       had been unable to cash the check, and omitting telling him of the
       $1,500.00 taken from Mr. Love. . . .

       Blakeney pled guilty to two counts of murder and agreed to testify
       at [Appellant’s] trial in exchange for concurrent life sentences.
       The Honorable James F. Fitzgerald, III, presided over [Appellant’s]
       jury trial and the subsequent penalty phase, after which the jury
       returned verdicts of death for each of [Appellant’s] murder
       convictions.[3] On December 20, 1999, the sentencing court
       formally imposed concurrent death penalty sentences for the
       murder convictions and imposed concurrent sentences of five (5)
       to twenty (20) years’ imprisonment for the robbery conviction and
       twenty (20) to forty (40) years’ imprisonment for the criminal
       conspiracy conviction.

       [Appellant’s] counsel filed post-sentence motions on December
       28, 1999[.]     Upon request, trial counsel was permitted to
       withdraw, and Richard E. Johnson, Esquire was appointed as
       replacement counsel. On August 23, 2000, Attorney Johnson filed
       amended post-sentence motions, the trial court heard oral
       argument thereon, and the court denied [Appellant’s] motions for
       a new trial and an arrest of judgment.

       [Appellant] appealed his judgment of sentence to the
       Pennsylvania Supreme Court, and on May 29, 2002, the Court
       granted his petition to remand for resentencing and remanded for
       a new sentencing hearing. Thereafter, Attorney Johnson was
       permitted to withdraw and . . . counsel was appointed. On August
       20, 2003, the Honorable Jane Cutler Greenspan conducted a
       sentencing hearing, following which she imposed consecutive
       terms of life imprisonment for the two murder convictions. The
       sentences for the robbery and criminal conspiracy convictions
       remained the same and were ordered to run concurrently with the
       life sentences. . . .

       On June 27, 2005, this Court affirmed the judgment of sentence.
       On November 10, 2005, the Pennsylvania Supreme Court denied

____________________________________________


3 The jury found Appellant guilty of two counts of first-degree murder (18
Pa.C.S § 2502(a)), and one count each of robbery (18 Pa.C.S § 3701) and
conspiracy (18 Pa.C.S. § 903).

                                           -4-
J-A17025-22


      [allowance of] appeal. [Appellant] did not file a petition for a writ
      of certiorari with the United States Supreme Court.

      On November 30, 2005, [Appellant] filed a timely first PCRA
      petition, which the PCRA court ultimately denied on February 6,
      2008. This Court affirmed the denial of PCRA relief on March 20,
      2009. The Pennsylvania Supreme Court denied [allowance of]
      appeal on September 22, 2009.

Commonwealth v. Lloyd, 3010 EDA 2017, 2019 WL 5212767, at *1-3 (Pa.

Super. filed Oct. 16, 2019) (Lloyd I) (unpublished mem.) (citations omitted

and formatting altered).

      On April 20, 2012, Appellant filed his second PCRA petition. Appellant

acknowledged that his second PCRA petition was facially untimely, but he

asserted that he had established an exception to the PCRA time bar. Second

PCRA Pet., 4/20/12, at 3. Specifically, Appellant claimed that he satisfied the

newly discovered facts exception, and he maintained that he had uncovered

information concerning prosecution witness and co-conspirator Blakeney’s

mental health status that could have been used to impeach Blakeney at

Appellant’s trial. Appellant alleged that the Commonwealth failed to turn over

sealed records and sealed notes of testimony from Blakeney’s guilty plea

revealing that at the time of Appellant’s trial, Blakeney was mentally ill and

taking psychotropic medication. Appellant claimed that this information was

improperly withheld by the Commonwealth in violation of Brady v. Maryland,

373 U.S. 83 (1963). Id. at 3-4.

      The PCRA court found that Appellant failed to satisfy an exception to the

PCRA time bar, and it dismissed Appellant’s second PCRA petition as untimely.



                                      -5-
J-A17025-22



Order, 8/11/17. Appellant filed a timely appeal, and on October 16, 2019,

this Court concluded that the PCRA court erred in dismissing Appellant’s

second PCRA petition, reversed the PCRA court’s order, remanded for the

appointment of counsel, and directed the PCRA court to hold an evidentiary

hearing. See Lloyd I at *6-7.

      On February 21, 2020, the PCRA court appointed Attorney Stephen

O’Hanlon to represent Appellant, and Attorney O’Hanlon filed an amended

second PCRA petition on April 4, 2020.          On October 21, 2020, the

Commonwealth filed a motion to dismiss, and in this motion, the

Commonwealth agreed that Appellant satisfied the newly discovered fact

exception to the PCRA time bar. Mot. to Dismiss, 10/21/20, at 9. However,

the Commonwealth also contended that even if the petition is deemed timely,

there was no merit to Appellant’s underlying claims. See id. at 9-11.

      The record reflects that despite this Court’s directive to hold an

evidentiary hearing, the PCRA court filed notice of intent to dismiss without a

hearing pursuant to Pa.R.Crim.P. 907. Rule 907 Notice, 3/3/21. In orders

filed on August 19, 2021, and August 20, 2021, the PCRA court dismissed

Appellant’s PCRA petition without holding a hearing.

      Appellant filed timely notices of appeal at each trial court docket. The

PCRA court did not order Appellant to file concise statements of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).       On February 18,

2022, the PCRA court informed this Court that the judge who oversaw this




                                     -6-
J-A17025-22



matter was no longer on the bench, and that the record would be forwarded

to this Court without an opinion.

       On appeal, Appellant presents the following issue:

       Did the PCRA court err in dismissing Appellant’s PCRA petition
       without a hearing because the Superior Court previously
       remanded for a hearing [concerning Superior Court] docket 3010
       EDA 2017, and Appellant also raised newly discovered evidence
       issues below relating to former Philadelphia detective, David
       Baker?

Appellant’s Brief at 4 (some formatting altered).

       Appellant contends that the PCRA court erred in dismissing his PCRA

petition without a hearing and asserts that this Court ordered the PCRA court

to hold a hearing to determine whether Appellant’s second PCRA petition

satisfied an exception to the PCRA time bar and further, to consider

substantive claims in his second PCRA petition. Id. at 9-18. Additionally,

Appellant argues that there is merit to both his Brady claim and his claim

concerning Detective David Baker. Id. at 19-22. Specifically, Appellant states

that the Commonwealth failed to provide evidence of Blakeney’s mental health

records, and he also asserts that there is after-discovered evidence that

Detective Baker attempted to coerce statements from Appellant while

preventing Appellant from having access to counsel. See id.4

____________________________________________


4 We note that at times, Appellant appears to conflate the concepts of newly
discovered evidence and after-discovered evidence. See Appellant’s Brief at
10-14. However, in light of our disposition, on remand, it is for the PCRA court
to first determine whether Appellant’s claim involving newly discovered
(Footnote Continued Next Page)


                                           -7-
J-A17025-22



       In   response,     the    Commonwealth    contends   that   this   Court’s

determination in Lloyd I only required a hearing to determine whether

Appellant’s second PCRA petition was timely. Commonwealth’s Brief at 10-

11.   The Commonwealth asserts that because it conceded that Appellant’s

second PCRA petition satisfied the newly discovered fact exception to the PCRA

time bar, the PCRA court was not required to hold a hearing to determine if

Appellant’s second PCRA petition satisfied an exception to the PCRA time bar.

Id. at 11. The Commonwealth then explains that the PCRA court properly

dismissed Appellant’s second PCRA petition due to lack of merit. Id. at 12-

16.

       Our standard of review from the denial of a PCRA petition “is limited to

examining whether the PCRA court’s determination is supported by the

evidence of record and whether it is free of legal error.” Commonwealth v.

Ousley, 21 A.3d 1238, 1242 (Pa. Super. 2011) (citation omitted). “The PCRA

court’s credibility determinations, when supported by the record, are binding

on this Court; however, we apply a de novo standard of review to the PCRA


____________________________________________


evidence satisfies an exception to the PCRA time bar, and only then shall the
PCRA court reach the merits of the substantive claim concerning after-
discovered evidence. See Commonwealth v. Williams, 244 A.3d 1281,
1289 n.20 (Pa. Super. 2021) (explaining that a claim of newly discovered
evidence under 42 Pa.C.S. § 9545(b)(1)(ii) is a jurisdictional threshold that
does not require any merits analysis of an underlying after-discovered
evidence claim, and it is only after a petitioner establishes jurisdiction by
pleading and proving the newly discovered facts exception that he or she can
then present a substantive after-discovered evidence claim pursuant to 42
Pa.C.S. § 9543(a)(2)(vi)).

                                           -8-
J-A17025-22



court’s legal conclusions.”   Commonwealth v. Mitchell, 105 A.3d 1257,

1265 (Pa. 2014) (citation omitted).

      A PCRA petition, including a second or subsequent petition, must be filed

within one year of the date the judgment becomes final.            42 Pa.C.S. §

9545(b)(1). A judgment of sentence becomes final “at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of time

for seeking the review.” Id. at § 9545(b)(3). When a PCRA petition is filed

after the one-year time bar, the petitioner must plead and prove one of the

following exceptions:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). The timing requirements of the PCRA are

jurisdictional, and the PCRA court lacks jurisdiction to address an untimely

petition unless the petitioner pleads and proves one of the exceptions set forth

in Section 9545(b)(1)(i)-(iii). See Commonwealth v. Gamboa-Taylor, 753

A.2d 780, 783 (Pa. 2000); see also Commonwealth v. Ballance, 203 A.3d



                                      -9-
J-A17025-22



1027, 1033 (Pa. Super. 2019) (explaining that the PCRA court’s determination

as to whether it has jurisdiction is a threshold requirement, and “[i]n the PCRA

context, statutory jurisdiction cannot be conferred by silence, agreement[,] or

neglect” (citation omitted)).

      In Lloyd I, a prior panel of this Court concluded and directed as follows:

      [T]he record in this matter is undeveloped. It is simply not clear,
      absent prior knowledge of Blakeney’s mental illness, PCRA counsel
      would have had any reason to seek out the newly unsealed guilty
      plea hearing transcript. Thus, we cannot say, based on the
      current record, the PCRA court was correct in holding the
      information contained in the transcript was not unknown and,
      therefore, did not constitute an unknown fact. Moreover, the
      record is simply undeveloped with respect to whether or not
      [Appellant] acted with due diligence in uncovering the
      information. Thus, we find the PCRA court erred in dismissing
      [Appellant’s] PCRA petition.

      Instantly, we are not holding [Appellant] met the threshold inquiry
      of establishing the facts upon which the claim was predicated were
      unknown and could not have been ascertained by the exercise of
      due diligence. Instead, we hold there is a genuine issue of
      material fact as to whether the facts were unknown and whether
      [Appellant] acted with due diligence and, therefore, [Appellant] is
      entitled to an evidentiary hearing with respect to these issues. If,
      after a hearing, the PCRA court determines the facts were
      unknown and [Appellant] did act with due diligence, then
      [Appellant] has pled and proven the applicability of the newly
      discovered fact exception to the PCRA’s timeliness requirement.
      In that case, the PCRA court possesses the jurisdiction to consider
      the merits of [Appellant’s] Brady and [after] discovered fact
      claims.

      During the pendency of the instant appeal, [Appellant] filed an
      additional PCRA petition with the court below on August 31, 2019,
      as well as an application with this Court, on September 5, 2019,
      to supplement the record with the August 31st petition. Given the
      inordinate delays in this matter, as well as the substance of the
      petition, upon remand, the scope of the remand may include
      consideration of the PCRA petition filed August 31, 2019. We deny

                                     - 10 -
J-A17025-22


     the application to supplement the record, without prejudice to
     seek relief from the PCRA court upon remand.

     Accordingly, for the reasons discussed above, we find the PCRA
     court erred in dismissing [Appellant’s] PCRA petition. We remand
     for an evidentiary hearing and direct the PCRA court to appoint
     counsel to represent [Appellant’s] interests in this hearing, as
     expeditiously as possible.

Lloyd I at *6-7 (citations omitted and formatting altered).

     It is undisputed that despite this Court’s directive in Lloyd I, the PCRA

court did not hold a hearing in this matter. After this Court ordered remand

in Lloyd I, the PCRA court appointed counsel and counsel filed an amended

second PCRA petition on April 4, 2020. In response, the Commonwealth filed

a motion to dismiss on October 21, 2020.        Mot. to Dismiss, 10/21/20.

However, in its motion, the Commonwealth agreed that Appellant’s second

PCRA petition satisfied the newly discovered fact exception to the PCRA time

bar. Id. at 1-2.

     On March 3, 2021, the PCRA court filed notice of intent to dismiss

Appellant’s PCRA petition without a hearing pursuant to Pa.R.Crim.907. Rule

907 Notice, 3/3/21. In its Rule 907 notice, the PCRA court checked a box

denoting that Appellant’s PCRA petition lacked merit. See id. In orders filed

on August 19, 2021, and August 20, 2021, the PCRA court dismissed

Appellant’s PCRA petition without a hearing. Order, 8/19/21; Order, 8/20/21.

     As noted previously, Appellant argues that the PCRA court failed to

follow this Court’s directive from Lloyd I and erred in dismissing his second

PCRA petition without a hearing.     Appellant’s Brief at 9.   However, the



                                   - 11 -
J-A17025-22



Commonwealth responded that that no hearing was required because it

conceded that Appellant satisfied an exception to the PCRA time bar, and

therefore the PCRA court was free to reach the merits of Appellant’s PCRA

petition. Commonwealth’s Brief at 10-11. Additionally, the Commonwealth

asserts that Appellant’s Brady claim concerning the Commonwealth’s alleged

failure to disclose Blakeney’s mental health records was resolved in co-

defendant Kenneth Miller’s case. Id. at 11-13. The Commonwealth notes

that in Kenneth Miller’s case, the PCRA court held a hearing on this matter,

concluded that there was no Brady violation, and it dismissed Kenneth Miller’s

PCRA petition. Id. at 11. The Commonwealth adds that this Court affirmed

the PCRA court’s denial of Kenneth Miller’s PCRA petition in a published

opinion. Id. at 12-13 (citing Commonwealth v. Miller, 212 A.3d 1114 (Pa.

Super. 2019)).

      After review, we vacate the PCRA court’s orders filed on August 19, 2021

and August 20, 2021, and we again remand this matter to the PCRA court. As

stated above, the timing requirements of the PCRA are jurisdictional. See

Gamboa-Taylor, 753 A.2d at 783. We are cognizant that the Commonwealth

agreed with Appellant that his second PCRA petition satisfied the newly

discovered fact exception to the PCRA time bar and appreciate the

Commonwealth’s candor in this regard.        However, we are constrained to

conclude that the PCRA court did not make this determination on the record

which was necessary to perfect the PCRA court’s jurisdiction. See id.; see

also Ballance, 203 A.3d at 1033 (explaining that the PCRA court’s jurisdiction

                                    - 12 -
J-A17025-22



is a threshold requirement, and jurisdiction cannot be conferred by

agreement).

      Moreover, although the PCRA court may have held a hearing in Kenneth

Miller’s case and addressed an identical Brady claim, and while this Court

affirmed the dismissal of Kenneth Miller’s PCRA claims, there is nothing from

Kenneth Miller’s case in the certified record in the instant case. It is well-

settled that for purposes of appellate review that what is not of record does

not exist. Commonwealth v. Holley, 945 A.2d 241, 246 (Pa. Super. 2008).

The certified record in this matter does not include the notes of testimony

from Kenneth Miller’s PCRA hearing, nor does it contain the order or the PCRA

court’s opinion from the dismissal of Kenneth Miller’s PCRA petition.

      Additionally, there is no evidence in the record that the PCRA court

considered or addressed Appellant’s claims relative to Detective Baker aside

from the Rule 907 notice where the PCRA court checked a box noting that

Appellant’s claims were meritless. Furthermore, because the PCRA court did

not order a Rule 1925(b) statement, nor prepare a Rule 1925(a) opinion, and

has retired from the bench, we are without any rationale supporting the PCRA

court’s orders. In Commonwealth v. Montalvo, 114 A.3d 401 (Pa. 2015),

our Supreme Court explained that “in order to enable appellate review, PCRA

courts are required to provide a legally robust discussion, complete with clear

findings of fact where required.” Id. at 410 (citations omitted and formatting

altered).   “Where a PCRA court fails to support its holding with sufficient

explanations of the facts and law, or [it] fails to provide an adequate opinion

                                    - 13 -
J-A17025-22



addressing all of the claims raised in a PCRA petition, including factual and

credibility disputes, a remand is appropriate.” Id. Additionally, remand may

necessitate further proceedings including holding a hearing and the admission

of supplemental evidence from which the PCRA court can make findings of fact

and conclusions of law regarding the credibility of the proposed testimony, as

well as its impact on the truth-determining process. Id.

      In sum, there is no judicial determination on whether Appellant satisfied

an exception to the PCRA time bar that would confer jurisdiction upon the

PCRA court, there is nothing in this record concerning the PCRA court’s ruling

in Kenneth Miller’s case that may be applied to the instant case, and there is

nothing in the record indicating that the PCRA court considered Appellant’s

claims regarding Detective Baker. Moreover, because there is no PCRA court

opinion, we do not have the PCRA court’s rationale to support its conclusion

that Appellant’s claims lack merit beyond the checked-box on the Rule 907

notice and the conclusory statement in the orders dismissing Appellant’s PCRA

petition.

      For these reasons, we vacate the PCRA court’s orders filed on August

19, 2021 and August 20, 2021, and remand for the PCRA court to comply with

this Court’s prior mandate to hold an evidentiary hearing addressing

Appellant’s PCRA petition as expeditiously as possible. See Commonwealth

v. Rohades, 300 EDA 2019, 2020 WL 6285217, at *3 (Pa. Super. filed Oct.

27, 2020) (unpublished mem.) (vacating and remanding for further

proceedings where the PCRA court did not comply with this Court’s prior

                                    - 14 -
J-A17025-22



mandate) (citing Carmen Enters., Inc. v. Murpenter, LLC, 185 A.3d 380,

389 (Pa. Super. 2018) (stating, a “trial court has an obligation to comply

scrupulously, meticulously, and completely with an order of the appellate court

remanding a case to the trial court[, and t]he trial court is required to strictly

comply with the mandate of the appellate court.” (citations omitted and

formatting altered)).5 At the evidentiary hearing, the PCRA court shall first

determine whether Appellant’s second PCRA petition satisfied the newly

discovered facts evidence exception to the PCRA time bar, and if the court

deems Appellant’s petition timely, it shall then address the merits of

Appellant’s substantive issues. Additionally, the PCRA court has discretion to

permit the parties to supplement the record. After the hearing is concluded,

the PCRA court shall file a final and appealable order that addresses

Appellant’s second PCRA petition, and the court shall provide the reasons for

its disposition.

       Orders vacated.         Case remanded with instructions.       Jurisdiction

relinquished.




____________________________________________


5We may cite to unpublished memorandum decisions of this Court filed after
May 1, 2019, for their persuasive value. Pa.R.A.P. 126(b).

                                          - 15 -
J-A17025-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2022




                          - 16 -